Citation Nr: 9919354	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for residuals of back 
strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that in May 1996 the RO granted service 
connection for burn scars with a 0 percent rating, denied 
service connection for pes planus, pseudofolliculitis barbae, 
sacralization of L5 and denied as not well grounded service 
connection for back strain.  The veteran has appealed only 
the issues of service connection for pes planus and residuals 
of back strain.

REMAND

On review of the claims file, the Board finds that additional 
development is required for adequate determinations of the 
veteran's claims currently on appeal.  The veteran claims 
that he is entitled to service connection for bilateral pes 
planus and residuals of back strain.  On his VA Form 21-526, 
received in November 1996, the veteran identified treatment 
for a back disability during basic training, at Camp Lejuene 
from 1991 to 1993 and at Camp Heneko, Okinawa in 1992.  The 
veteran identified treatment for pes planus at Camp Pendleton 
in 1994.  The Board notes that other than dental treatment 
records, the only service medical records in the claims file 
are from March to July of 1995.  The missing records include 
the veteran's induction examination.

Two requests for the veteran's records have been submitted.  
The National Personnel Record Center (NPRC) response to the 
first was received in January 1996.  It indicated that all 
records would have been in the possession of the Commandant 
of the Marine Corps (MMSB-20), 2008 Elliot Road, Quantico, VA 
22134-5002.  The record contains no indication that a request 
was sent to that address.  The second negative NPRC response 
was recieved in February 1998.

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1999).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The veteran and his representative 
are invited to submit any additional 
evidence in their possession that is 
pertinent to the issues on appeal.  This 
evidence should be associated with the 
claims file.

2.  The RO should request the veteran's 
service medical records from: Commandant 
of the Marine Corps (MMSB-20), 2008 
Elliot Road, Quantico, VA 22134-5002 as 
well directly from the units and 
facilities identified in the veteran's VA 
Form 21-526.  These records should be 
associated with the veteran's claim file.

3.  Following the above development, if 
the RO finds that the claims are well 
grounded, the veteran should be afforded 
an orthopedic examination to determine 
the current nature and extent of any of 
the claimed conditions.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include any tests or studies deemed 
necessary by the examiner for an accurate 
assessment.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




